PER CURIAM.
In this appeal from a final judgment of dissolution of marriage, both parties concede that the trial court erred by ordering the husband to make a $20,000 contribution to the wife’s attorney’s fees without making the findings required by Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), as to hourly rate and the numbers of hours reasonably expended. Therefore, we reverse and remand for the trial court to conduct such further proceedings as may be necessary to make the additional, required findings. In all other respects, the trial court’s findings requiring the husband to contribute to the attorney’s fees are affirmed.
PARKER, C.J., and CAMPBELL and FULMER, JJ., Concur.